DETAILED ACTION
	Claims 15-18 and 20 are currently pending.  Claims 15-16 and 20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 08/14/2019 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior objection of claim 14 is withdrawn due to Applicant canceling claim 14.
The prior rejection of claims 11-12 and 14-15 under 112 (b) is withdrawn due to the cancelation of claims 11-12 and 14 and the removal of “optionally coated with silicone resin, preferably platelet structures and in particular at least one metal oxide from claim 15.
The prior rejection of claim(s) 11, 13-17, 16 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0206748 is withdrawn due to Applicant’s cancelation of claims 11, 13-14 and 19, wherein the independent claim is now claim 15 which was not previously rejected under 102.
Examiner’s Note
Applicant's amendments and arguments filed 04/16/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby 
	New Rejections:
	The following rejection is newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 15 recites for the care and/or make-up of keratinous materials, in particular the skin.  The use of “in particular” makes it unclear where the skin is a required element of the claim.
Regarding claim 15, the limitation of the CIE (ISO/CIE Standard 11664-6:2014) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Modified Rejection:
The following rejection is modified based on Applicant’s claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0206748 (previously applied).
Regarding claim 15, the limitation of a cosmetic composition for the care and/or make-up of keratinous material comprising an aqueous phase and at least one combination with optical correction effect adapted to all skin completions comprising i) at least one soft focus effect filler, ii) at least one composite pigment, and iii) at least one reflective particle is met by the ‘748 publication teaching a cosmetic composition for treating and/or caring for the skin comprising at least one colored particles comprising at least one inorganic pigment arranged inside a matrix (abstract, reads on ii)).  The composition may include fillers including methacrylate microspheres ([0079], reads on i)).  The composition includes nacres, particles of high refractive index [0088], which reads on iii).  The composition may be in the form of a water in oil emulsion [0097], thus teaching an aqueous phase.  The ‘748 publication teaches the structure of the composition and thus would be capable of the intended use of optical correction effect adapted to all skin complexations, absent factual evidence to the contrary.
Regarding the limitation of wherein the combination with optical correction effect comprises i) the soft focus effect filler is selected from the group included the elected poly(methyl methacrylate powders) at 1-10 wt% is met by the ‘748 publication teaching methacrylate expanded microspheres as a specific acrylic copolymer powder [0079], wherein the filler is present at 0.5 to 10 % by weight of the total composition [0086].

The limitation of wherein iii) the reflective particle consists of multilayers comprising substrates coated with inorganic and/or organic pigments selected form the group consisting of particles with natural or synthetic substrate coated at least partially with a metal oxide from 0.1 to 5 wt% is met by the ‘748 publication teaching the nacres denotes particles in the form of a multitude of fine platelets with high refractive index [0088] wherein the particles may be pigments of multilayer type based on a natural substrate such as mica coated with at least one layer of metal oxides [0089] which is present at 0.5 to 5% [0093].
Regarding the limitation of wherein said cosmetic composition achieves an optical correction effect adapted to all skin complexions and achieves a color different between bare skin and the same skin onto which said cosmetic composition is applied of 20 or less as defined by the CIE is met by the ‘748 publication teaching the material applied to keratin for a method of unifying the complexion of the skin and/or for correcting the appearance of skin marks and dyschromia (abstract) wherein the compositions are taught to be non-covering, i.e. allow the grain of the skin to show through while at the same time masking imperfections [0029].  Thus the ‘748 publication teaches the desire to not change the skin color but unify and correct imperfections.  
Regarding claim 16, the limitation of which is in the form of a water in oil emulsion is met by the ‘748 publication teaching a water in oil emulsion [0097].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select the specific combination of variables (of the elected PMMA particles, composite pigments of inorganic and/or organic pigment embedded in PMMA and natural or synthetic substrate with a metal oxide layer), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (of the elected PMMA particles, composite pigments of inorganic and/or organic pigment embedded in PMMA and natural or synthetic substrate with a metal oxide layer) from within the prior art disclosure of the ‘748 publication, to arrive at the instantly claimed cosmetic composition “yielding no more than one would have expected from such an arrangement”.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0206748 as applied to claims 15-16  above, and further in view of US 2011/0104091 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 15-16 are taught by the ‘748 publication.  
The ‘748 publication does not specifically teach a kit comprising a first composition comprising an aqueous phase and at least one soft focus effect filler, at 
The ‘091 publication is directed to a cosmetic composition which provides easier portability as well as long wear benefits when topically applied to the skin (abstract).  The use of water redispersible polymers provide improved portability and long wear benefits and thus find use as desirable cosmetic products.  The compositions are typically in the form of free flowing powder [0008] and may comprise fillers and pigments [0009].  The composition comprising water may be a water in oil emulsion [0010].  Cosmetic kits are taught wherein the first composition comprises at least one water redispersible polymer in a cosmetically acceptable vehicle, preferably being in the form of powder, the second composition being water or water in oil emulsion [0014].  The advantages of the water free redispersible powders include improved storage stability, long shelf life and longer open time, and reduced transport and storage costs [0004].  The powder and water are taught to be in separate compartments and mixed before topical application [0104].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a kit to store the powders and water taught by the ‘748 publication separately because the ‘091 publication teaches the use of a kit for a cosmetic is well known, wherein the water and powder/pigment phase are stored separately.  One of ordinary skill in the art would be motivated to store separately as the ‘091 publication teaches many benefits including long shelf life, storage stability, reduced transport and storage costs.  One of ordinary skill in the art before the filing 
Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
The ‘748 publication (Cassin)
Applicant argues claim 15 is amended to specify that the cosmetic composition do achieves an optical correction effect adapted to all skin complexions and achieves a color difference between bare skin and the same skin onto which said cosmetic is applied of 20 or less as defined by CIE.
In response, regarding the limitation of wherein said cosmetic composition achieves an optical correction effect adapted to all skin complexions and achieves a color different between bare skin and the same skin onto which said cosmetic composition is applied of 20 or less as defined by the CIE is met by the ‘748 publication teaching the material applied to keratin for a method of unifying the complexion of the skin and/or for correcting the appearance of skin marks and dyschromia (abstract) wherein the compositions are taught to be non-covering, i.e. allow the grain of the skin to show through while at the same time masking imperfections [0029].  Thus the ‘748 publication teaches the desire to not change the skin color but unify and correct imperfections.  Further the ‘748 publication teaches the claimed composition applied to 
Applicant argues the Applicant’s invention versus the ‘748 publication is “apples and oranges” situation.  The ‘748 publication seeks to unify or lighten the skin and uses precisely defined, predetermined color to hopefully achieve a uniform, lighter color ([0008], [0011], [0040], [0041]).  Applicant’s claimed composition achieve universal optical correction-no matter what the original color/complexion is of the user.  
In response, the ‘748 publication teaches the desire for lightening and/or unified complexion [0008], and thus does not require lightening and may be directed to unification only. The ‘748 publication teaching the material applied to keratin for a method of unifying the complexion of the skin and/or for correcting the appearance of skin marks and dyschromia (abstract) wherein the compositions are taught to be non-covering, i.e. allow the grain of the skin to show through while at the same time masking imperfections [0029].  Thus the ‘748 publication teaches the desire to not change the skin color but unify and correct imperfections.
.
In response to applicant's argument that the ‘748 publication is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant claims and the ‘748 publication are directed to cosmetic compositions to be applied to the skin containing particles wherein the desire is to provide an optical benefit to the skin.  Thus the instant claims and the ‘748 publication are in the same field of endive and related to the same particular problem, the appearance of skin after application.
Applicants have clarified the criticality of having a ∆E*00 ≤ 20 because only if a composition has such a value will universal optical correction occur.  This in turn explains why one of ordinary skill would not have looked to the ‘748 publication for guidance because the ‘748 publication is not directed to universal topical correction but goal is color uniformity for a pre-determined color.
In response, the ‘748 publication teaching the material applied to keratin for a method of unifying the complexion of the skin and/or for correcting the appearance of skin marks and dyschromia (abstract) wherein the compositions are taught to be non-covering, i.e. allow the grain of the skin to show through while at the same time masking 
Applicant argues the ∆E of the ‘748 publication is different and one cannot correlate the two.  The differences include the supports are different, the ‘748 publication uses a transparent plastic field on a card with black and white areas while Applicant’s use a card with colored bands representing different skin tones.
In response, Applicant is arguing the ∆E is different due to difference in testing.  The instant claims are directed to a composition, which results in the claimed optical correction, not the method of which such compositions are tested.  Therefore Applicant is arguing limitations which are not claimed.  Applicant has not provided arguments directed to why the compositions claimed is different from the composition of the ‘748 publication, which would result in the same color difference and topical correction.
Applicant argues on pages 12-14 the differences in measurement of the ‘748 publication and Applicant’s invention, such as using different cards to test the product, different mathematical formula to calculate ∆E.
In response, the instant claims are directed to a composition, which results in the claimed optical correction, not the method of which such compositions are tested.  Therefore Applicant is arguing limitations which are not claimed.  Applicant has not provided arguments directed to why the compositions claimed is different from the composition of the ‘748 publication, which would result in the same color difference and topical correction.
The ‘748 publication in view of the ‘091 publication (Maitra).

In response, Applicant’s arguments regarding the ‘748 publication are addressed as first presented.
Applicant argues hindsight bias and the cited art must be perceived before the time of the invention and without knowledge of the invention.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613